Citation Nr: 1648044	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  13-28 340	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to death pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to November 1969.  The Veteran died in October 2011.  The appellant is the Veteran's surviving spouse.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a September 2012 rating decision by the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.  The case is now under the jurisdiction of the Muskogee, Oklahoma Regional Office (RO).

In July 2016, the appellant testified before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims folder.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant seeks entitlement to service connection for the cause of the Veteran's death.  The certificate of death shows that the Veteran died from cardiopulmonary arrest due to chronic obstructive pulmonary disease.  The appellant submitted a statement from a private physician, indicating that the Veteran's service-connected disabilities were contributing factors in the Veteran's death.  VA has a duty to obtain a medical opinion if such is necessary to assist the appellant in substantiating the claim.  DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  Under the provisions of 38 U.S.C.A. § 5103A (d), VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d).  In light of the above, the Board finds that a medical opinion is required prior to adjudication of the claim.  The Board recognizes that the Veteran's representative requested an independent medical expert opinion.  See 38 C.F.R. § 20.901 (d).  However, based on the evidence of record, the Board finds that an opinion from an independent examiner is not required and it is within the Board's judgment to obtain such an advisory medical opinion.  

Next, the appellant seeks entitlement to death pension benefits.  Death pension is available to the "surviving spouse" of a veteran because of his or her nonservice-connected death, as long as the veteran served for the required period of time during wartime subject to certain income limitations.  See 38 U.S.C.A. §§ 101, 1541 (West 2014); 38 C.F.R. §§ 3.23, 3.3(b)(4) (2015).  Pension is not payable when the surviving spouse's income exceeds the applicable maximum annual pension rate (MAPR) specified in 38 U.S.C. § 1541.  See 38 C.F.R. § 3.23 (a)(5).  In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income) shall be included during the 12-month annualization period in which received, except for the exclusions set forth in 38 C.F.R. § 3.272.  38 U.S.C.A. § 1503 (a); 38 C.F.R. § 3.271 (a). 

A threshold consideration for entitlement to any type of death pension is that the veteran's death is found to be nonservice-connected.  See 38 C.F.R. § 3.3 (b)(4).  In the present case, the issue of entitlement to service connection for the cause of the Veteran's death has been remanded for additional development.  Furthermore, the appellant testified that her income has changed.  The Board finds that the appellant must be asked to provide updated information regarding her income and medical expenses.  

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a VA letter and provide a VA Form 21-0510, Eligibility Verification Report Instructions, and request that she complete VA Form(s) 21-8416, Medical Expense Report, and VA Form(s) 21-0518-1, Improved Pension Eligibility Verification Report (Surviving Spouse with no Children).   

2.  Request an opinion from a suitably qualified VA examiner regarding the cause of the Veteran's death.  The claims folder must be made available to the examiner and the examiner must indicate that the review was completed.  Following review of the claims folder, respond to the following: 

*Is it at least as likely as not (50 percent or more probability) that the cause of the Veteran's death is related to active service?

*Is it at least as likely as not (50 percent or more probability) that the cause of the Veteran's death is proximately due to or aggravated by, a service-connected disability? 

In rendering the requested opinions, the examiner must note whether a service-connected disability contributed substantially or materially to his death, combined to cause his death, or aided or lent assistance to the production of his death.  See 38 C.F.R. § 3.312 (c)(1) (2015).

Additionally, if the examiner determines that a service-connected disability or disabilities affected a vital organ, the examiner must address whether the disability or disabilities caused debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury primarily causing death.  See 38 C.F.R. § 3.312 (c) (3) (2015).

Rationale must be provided for any opinion reached.  

3.  After completion of the above, readjudicate the issues on appeal.  If any benefit sought remains denied, furnish the appellant with a supplemental statement of the case. Following time for a response, the appeal should be returned to the Board for review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




